DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 11/10/2020 Final Office Action, claims 1, 2, 4, 6, 7, 9, 11-13, and 75-87 were pending and rejected.
In Applicant’s 04/12/2021 Reply, claims 6, 11, 12, and 85-87 were amended. 
Claims 1, 2, 4, 6, 7, 9, 11-13, and 75-87 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 11/19/2020 and 02/10/2021 were properly filed in compliance with 37 CFR 1.97 and considered.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Chad Davis on 04/27/2021. Please amend the claims as follows:
Claim 1.  A method of treating cardiovascular disease in a patient, comprising orally administering to a patient in need thereof an effective amount of a therapeutic composition comprising ground seed of Aframomum melegueta or an extract thereof, to treat the cardiovascular disease, wherein there is a reduction in the incidence of platelet aggregation caused by arachidonic acid, there is a reduction in the incidence of platelet aggregation caused by adenosine diphosphate, and there is a reduction in the incidence of platelet aggregation caused by collagen.

Claim 6.  A method of reducing the risk of cardiovascular disease attributed to platelet aggregation in a patient, comprising orally administering to a patient in need thereof an effective amount of a therapeutic composition comprising ground seed of Aframomum melegueta or an extract thereof, to reduce the risk of cardiovascular disease attributed to platelet aggregation, wherein the cardiovascular disease attributed to platelet aggregation is acute coronary syndrome, myocardial infarction, stroke, peripheral arterial disease, transient ischemic attack, or angina, in each instance attributed to platelet aggregation, and there is a reduction in the incidence of platelet aggregation caused by arachidonic acid, there is a reduction in the incidence of platelet aggregation caused by adenosine diphosphate, and there is a reduction in the incidence of platelet aggregation caused by collagen.

Remarks and Amendments
	Claims 1, 2, 4, and 13 were rejected under 35 U.S.C. 102(a)(1) as anticipated by CN101732307A:

    PNG
    media_image1.png
    623
    684
    media_image1.png
    Greyscale

	Applicant argues the Office Action misinterprets CN101732307A, which does not teach use of Aframomum melegueta, but instead the active ingredient of Fructus Piperis Longi, 
    PNG
    media_image2.png
    83
    426
    media_image2.png
    Greyscale
. Applicant’s assertion of a translation error is persuasive, and this rejection is withdrawn.
	Claims 1, 2, 4, 13, and 75-84 were rejected under 35 U.S.C. 103 as unpatentable over CN101732307A:

    PNG
    media_image3.png
    182
    682
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    748
    686
    media_image4.png
    Greyscale

Applicant argues the Office Action misinterprets CN101732307A, which does not teach use of Aframomum melegueta, but instead the active ingredient of Fructus Piperis Longi, 
    PNG
    media_image2.png
    83
    426
    media_image2.png
    Greyscale
. Applicant’s assertion of a translation error is persuasive, and this rejection is withdrawn.
Claims 6, 7, 9, 11, 12, and 85-87 were rejected under 35 U.S.C. 103 as unpatentable over US20080124412A1:

    PNG
    media_image5.png
    423
    683
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    836
    628
    media_image6.png
    Greyscale

This rejection is withdrawn, as it does not address the newly incorporated amendments, supra. 

Relevant Art
JP2014019648A (published 02/03/2014; cited in 09/28/2017 IDS) teaches a PPARδ activator containing Aframomum melegueta or an extract thereof in treating or preventing arteriosclerosis. ([0016],[0032]; claim 5). JP2014019648A notes 6-paradol is a reported component of seed extracts of Aframomum melegueta. ([0010]). 
Akpanabiatu, et al., Journal of Ethnopharmacology, 150:590 (2013; cited in 03/05/2019 IDS) teaches that Aframomum melegueta seed oil contains, inter alia, 6-gingerol, 6-paradol, and 6-shogaol. (p. 590).
Nurtjahaja-Tjendraputra, et al., Thrombosis Research, 111:259 (2003; cited in 03/05/2019 IDS) demonstrates that 10 µM of 6-paradol exhibits anti-platelet activity against aggregation caused by arachidonic acid (pp. 262-3; Table 1, 6-P) but does not establish any expectations regarding platelet aggregation caused by adenosine diphosphate (ADP) or collagen. By contrast, the present specification demonstrates that while 10 µM of 6-paradol exhibits anti-platelet activity against aggregation caused by arachidonic acid, it does not significantly inhibit platelet aggregation in response to adenosine diphosphate or collagen. ([00143]). 
	Shih, et al., Int. J. Mol. Sci., 15:3926 (2014; cited in 09/28/2017 IDS) identifies 6-paradol as the most potent inhibitor of anti-platelet aggregation due to arachidonic acid, but not platelet activating factor, suggesting 6-paradol is a selective inhibitor of platelet aggregation. (Abstract; p. 3949).
	Guh, et al., J. Pharm. Pharmacol., 47:329 (1995; cited in 02/10/2021 IDS) teaches that 6-gingerol inhibits platelet aggregation due to arachidonic acid and collagen but not platelet activating factor or thrombin. (Abstract). 
	Hibino, et al., J. Pharmacol. Sci., 108:89 (2008; cited in 07/16/2020 IDS) teaches that 6-shogaol and 6-gingerol have demonstrated inhibitory effects on platelet aggregation. (p. 93). 6-shogaol and 6-gingerol exhibit anti-aggregatory effects in arachidonic acid-induced human whole blood aggregation. Id. 6-gingerol inhibits arachidonic acid–induced human platelet serotonin release and aggregation and also inhibits COX-1 enzyme activity. Id. Moreover, 6-shogaol inhibits serotonin release during arachidonic acid-induced rabbit platelet aggregation, while 6-shogaol inhibits COX-1 enzyme activity. Hibino concludes that 6-gingerol and 6-shogaol inhibit platelet aggregation by inhibiting COX-1 activity. Id. 
The cited references generally recognize the active constituents of the seed of Aframomum melegueta and their ability to inhibit platelet aggregation caused by arachidonic acid and/or collagen and to treat cardiovascular diseases. However, none of the cited references teach a method comprising administering the ground seed of Aframomum melegueta in reducing platelet aggregation caused by arachidonic acid, adenosine diphosphate, and collagen. Furthermore, the cited references and present specification make clear that the ability of the active components of the seed of Aframomum melegueta to inhibit platelet aggregation by one cause does not reliably predict inhibition of platelet aggregation by another cause. None of the cited art recognizes the effective amount of the seed of Aframomum melegueta to inhibit platelet aggregation caused by arachidonic acid, ADP, and collagen.  

Conclusion
Claims 1, 2, 4, 6, 7, 9, 11-13, and 75-87 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655